Name: 96/400/EC: Commission Decision of 19 June 1996 concerning a request for exemption made by Italy pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  European Union law;  land transport;  Europe
 Date Published: 1996-07-03

 Avis juridique important|31996D040096/400/EC: Commission Decision of 19 June 1996 concerning a request for exemption made by Italy pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic) Official Journal L 164 , 03/07/1996 P. 0021 - 0021COMMISSION DECISION of 19 June 1996 concerning a request for exemption made by Italy pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic) (96/400/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Commission Directive 95/54/EC (2), and in particular Article 8 (2) (c) thereof,Whereas on 23 February 1996 Italy lodged a request, received by the Commission on 27 February 1996, which contained the information required by Article 8 (2) (c); whereas the request concerns the fitting of a certain type of vehicle and three variants of it with a third stop lamp, falling within category ECE S3 by virtue of ECE (United Nations Economic Commission for Europe) Regulation No 7 and fitted in accordance with ECE Regulation No 48;Whereas the reasons given in the request, according to which the fitting of the stop lamps and the stop lamps themselves do not meet the requirements of Council Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (3), as last amended by Commission Directive 89/516/EEC (4), or of Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (5), as last amended by Commission Directive 91/663/EEC (6), are well founded; whereas the descriptions of the tests, the results thereof and their compliance with ECE Regulations Nos 7 and 48 ensure a satisfactory level of safety;Whereas the Community Directives concerned will be amended in order to authorize the production and fitting of such stop lamps;Whereas the measure provided for in this Decision is in accordance with the opinion of the Committee on the Adaptation to Technical Progress, set up by Directive 70/156/EEC,HAS ADOPTED THIS REGULATION:Article 1 The request for exemption made by Italy concerning the production and fitting of a third stop lamp, falling within category ECE S3 by virtue of ECE Regulation No 7 and fitted in accordance with ECE Regulation No 48 on the type of vehicle and the three variants of it for which it is intended, is approved.Article 2 This Decision is addressed to the Italian Republic.Done at Brussels, 19 June 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 266, 8. 11. 1995, p. 1.(3) OJ No L 262, 27. 9. 1976, p. 54.(4) OJ No L 265, 12. 9. 1989, p. 1.(5) OJ No L 262, 27. 9. 1976, p. 1.(6) OJ No L 366, 31. 12. 1991, p. 17.